Citation Nr: 0320830	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  96-29 815	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint stiffness, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for night sweats, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for eye trouble, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for nervous problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for temperament 
problems (claimed as anger), as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.

8.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for stress, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

10.  Entitlement to direct service connection for a skin 
disorder, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970 and from October 1990 to May 1991.  The veteran's DD-214 
for the latter period reflects that he had over 19 years 
prior active service, although most of that service has not 
been verified.  His DD-214 further reflects that the veteran 
service in the Republic of Vietnam during the Vietnam Era and 
in Southwest Asia during the Persian Gulf War.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 decision of 
the Nashville, Tennessee RO which denied the veteran's claims 
of entitlement to service connection for joint stiffness, 
night sweats, eye trouble, nerves, fatigue, memory loss, 
temperament (claimed as anger), and headaches, all pursuant 
to 38 C.F.R. § 3.317.  In that same decision, the RO denied 
the veteran's claim of entitlement to service connection for 
"Agent Orange exposure."  A notice of disagreement was 
received in February 1996 and the Nashville RO issued a 
statement of the case in February 1996.  A substantive appeal 
was received in June 1996.  Thereafter, the claims file was 
transferred to the Winston-Salem, RO, which most recently 
certified the appeal to the Board. 

When the Board initially reviewed the veteran's appeal in 
October 1999, it noted that the veteran had separate claims 
of service connection for a skin disorder; one, as due to 
herbicide exposure on a presumptive basis and a second claim 
as due to herbicide exposure, on a direct basis.  The Board 
then denied the claim of entitlement to service connection 
for a skin disorder on a presumptive basis and remanded the 
claim for service connection for a skin disorder, to include 
as due to herbicide exposure, on a direct basis, and the 
various claims of entitlement to service connection due to 
undiagnosed illness.  

In March 2003, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  


REMAND

At the outset, the Board notes that the RO last considered 
the issues on appeal in July 2002, at which time a 
supplemental statement of the case (SSOC) was issued.  
Pursuant to the Board's development, additional evidence 
consisting of the a response from the North Carolina National 
Guard, has been added to the record.  However, the Board is 
unable to adjudicate the claims on appeal on the basis of 
such evidence at this time.  

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  While 
the Board could, conceivably, seek a waiver of RO 
jurisdiction over (and hence, RO consideration of) the 
additionally developed evidence, additional actions by the 
RO, as described below, are warranted.  Hence, a remand of 
these matters is the most appropriate course of action, at 
this juncture.   

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In a February 2001 letter to the veteran, the RO referred to 
the VCAA notice and duty to assist provisions in connection 
with the claims of service connection for various conditions 
claimed as being due to undiagnosed illness; however, a 
review of the claims file reveals that the record does not 
include any correspondence from the RO specifically 
addressing those provisions as they pertain to the claim of 
service connection for a skin disorder, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the department to explain 
what evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See DAV v. Secretary, 327 F.3d at 1339.  The RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization.  

The Board also finds that further development of the claims 
on appeal is warranted.  

With regard to the undiagnosed illness claims, the Board 
points out that during the pendency of this appeal, Congress 
revised the undiagnosed illness statute, effective March 1, 
2002.  See 38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the 
revised statute, the term "chronic disability" was changed 
to "qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 68 Fed. Reg. 34539-
34543 (June 10, 2003).  Where laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 308.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000). 

The RO has not considered the claims on appeal in light of 
the revised statute and regulation, and the veteran has not 
otherwise been provided notice of the changes and afforded 
the opportunity to submit evidence and/or argument in 
response thereto.  Accordingly, to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
on remand, the RO should consider the undiagnosed illness 
claims on appeal in light of the applicable statutory and 
regulatory changes, in the first instance.  

In addition, the Board finds that further development is 
warranted with respect to the claim of entitlement to service 
connection for a skin disorder, to include as due exposure to 
herbicides, on a direct basis.  The October 1999 Board remand 
noted that the veteran had referred to in-service 
hospitalizations while serving in Southwest Asia; however, 
those particular records have never been requested.  Although 
the RO subsequently requested copies of the veteran's service 
medical records, it does not appear that the hospitalization 
records have been obtained, nor is there any indication from 
the National Personnel Records Center (NPRC) that those 
records are unavailable.  In addition, it is necessary to 
verify the veteran's military service and determine if all 
service medical records have been obtained.  Available 
records include the report of a 1975 physical examination for 
retention in the Army Reserves; however, the dates of that 
service are still unknown and it's unclear whether there are 
any related medical records outstanding.  

The July 2003 response from the North Carolina National Guard 
referred to above noted that additional information was 
needed in order to facilitate the search for any pertinent 
records.  On remand, the RO is directed to take action as 
noted in that response. 

Finally, the Board notes that the veteran has not been 
afforded a VA examination in connection with the claimed skin 
disorder.  Although there is evidence of a current condition, 
there is no evidence of a skin condition in the service 
medical records (admittedly, incomplete) currently of record.  
In claims for disability compensation, the VCAA requires VA 
to make reasonable efforts to assist all claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits, such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
further notes, however, that a medical examination is 
necessary to decide the claim if, among other things, the 
evidence of record establishes that the veteran suffered an 
event, injury or disease in service.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(B).  In the present case, the 
evidence of record does not currently establish that the 
veteran suffered an event, injury or disease in service.  
Thus, the Board finds that, if after complete service medical 
records have been obtained, or after a response from the 
Federal department or agency with responsibility for control 
of those records to the effect that such records do not exist 
or that further efforts to obtain them would be futile, the 
RO should review the evidence and determine whether a VA 
examination is necessary to fairly resolve the issue of 
entitlement to direct service connection for a skin disorder, 
to include as due to herbicide exposure.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  If the claims are 
again denied, the SSOC should include citation to all 
additional legal authority considered, to include the former 
and revised criteria to undiagnosed illness claims, and the 
pertinent legal authority implementing the VCAA.

The Board regrets that another remand of these matters will 
further delay a final decision on appeal, but finds that such 
action is necessary to ensure that the veteran is afforded 
full due process of law.  Accordingly, these matters are 
hereby REMANDED to the RO for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
direct service connection for a skin 
disorder, to include as due to herbicide 
exposure.  The letter should include a 
summary of the evidence currently of 
record (along with evidence requested but 
not yet received) and specific notice as 
to the type of evidence necessary to 
substantiate that claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should contact the appropriate 
State or Federal agency (to include the 
North Carolina National Guard) and verify 
the following aspect of the veteran's 
service:  any service, to include Reserve 
status, from December 1970 to October 
1990.  If any additional service is 
verified, the RO should contact the NPRC 
and obtain all service medical records 
pertinent to that additional service.  If 
no service records can be found, or if 
they have been destroyed, the agency 
should provide specific confirmation of 
that fact.  

4.  The RO should contact the NPRC, or 
any other appropriate agency, and request 
all available clinical records pertaining 
to treatment afforded the veteran for the 
following events:  a back injury on or 
after November 20, 1990, from the MASH 
Unit in Cement City, near Daman, Saudi 
Arabia; for kidney stones on or after 
December 25, 1990, at the 24th Medical 
Hospital in Saudi Arabia, and for foot 
complaints in February 1991 at either the 
MASH Unit in Cement City or the 24th 
Medical Hospital.  If no such records can 
be found, or if they have been destroyed, 
the RO should request specific 
confirmation of that fact.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished to include a VA examination 
with respect to the claim of direct 
service connection for a skin disorder, 
if warranted).  

7.  After completing the requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence (to include all that 
added to the record since the July 2002 
SSOC) and legal authority (to include the 
revised authority governing claims 
associated with Persian Gulf War 
service).  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




